510 U.S. 989
Dolanv.City of Tigard.
No. 93-518.
Supreme Court of United States.
November 29, 1993.

1
Appeal from the Sup. Ct. Ore.


2
Motions for leave to file briefs as amici curiae filed by the following are granted: Northwest Legal Foundation, Pacific Legal Foundation et al., National Association of Home Builders et al., Mountain States Legal Foundation et al., Washington Legal Foundation et al., and Oregon Association of Realtors. Certiorari granted. Reported below: 317 Ore. 110, 854 P. 2d 437.